 PS 8
(3/15)


                               UNITED STATES DISTRICT COURT                                               FILED IN THE
                                                                                                      U.S. DISTRICT COURT
                                                                                                EASTERN DISTRICT OF WASHINGTON
                                                               for
                                             Eastern District of Washington                       Jul 18, 2019
                                                                                                     SEAN F. MCAVOY, CLERK



 U.S.A. vs.                Pina-Camez, Jaime Adrian                        Docket No.          0980 2:18CR00163-SAB-1


                                Petition for No Action on Conditions of Pretrial Release

        COMES NOW Jose Zepeda, PRETRIAL SERVICES OFFICER presenting an official report upon the conduct of
defendant Jaime Adrian Pina-Camez, who was placed under pretrial release supervision by the Honorable U.S. Magistrate
Judge John T. Rodgers sitting in the Court at Spokane, Washington, on the 3rd day of October, 2018, under the following
conditions:

Standard Condition #9: Defendant shall refrain from the use or unlawful possession of a narcotic drug or other controlled
substance defined in 21 U.S.C. § 802, unless prescribed by a licensed medical practitioner in conformance with federal law.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS:

Violation #1: Mr. Pina-Camez is alleged of being in violation of his pretrial release conditions by testing positive for cocaine
on or about June 24, 2019.

On October 9, 2018, the conditions of pretrial release supervision were reviewed and signed by Mr. Pina-Camez. He
acknowledged an understanding of his conditions, which included standard condition number 9.

On July 2, 2019, a home visit was conducted for the purpose of collecting a urine sample for a drug screen. The test
collected returned positive for the presence of cocaine using a rapid test device. Mr. Pina-Camez initially denied the use
of the illegal substance. However, when Mr. Pina-Camez was presented with the admission/denial of drug use form, he
signed the form admitting to using cocaine on or about June 24, 2019.

                     PRAYING THAT THE COURT WILL ORDER NO ACTION AT THIS TIME

                                                                             I declare under the penalty of perjury
                                                                             that the foregoing is true and correct.
                                                                             Executed on:       July 18, 2019
                                                                     by      s/Jose Zepeda
                                                                             Jose Zepeda
                                                                             U.S. Pretrial Services Officer
  PS-8
  Re: Pina-Camez,, Jaime Adrian
  July 18, 2019
  Page 2

THE COURT ORDERS

[ X]     No Action
[ ]      The Issuance of a Warrant
[ ]      The Issuance of a Summons
[ ]      The incorporation of the violation(s) contained in this
         petition with the other violations pending before the
         Court.
[ ]      Defendant to appear before the Judge assigned to the case.
[ ]      Defendant to appear before the Magistrate Judge.
[ ]      Other


                                                                      Signature of Judicial Officer

                                                                       July 18, 2019
                                                                      Date
